Citation Nr: 1511128	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to September 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The issue of entitlement to service connection for diabetes mellitus, including as due to herbicide exposure, was raised by the record in an October 2014 VA Application For Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  This claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He also contends that he incurred tinnitus and a right knee disorder during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits. 

With regards to the higher initial rating claim for bilateral hearing loss, the record evidence shows that the Veteran's most recent VA audiology examination occurred in July 2009.  The Board observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, as relevant to VA audiological examinations, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results.  In this case, the July 2009 VA audiology examiner made no such findings.  In light of such deficiency, and given the length of time which has elapsed since the July 2009 VA audiology examination, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With regards to the service connection claim for a right knee disorder, the Veteran has alleged suffering from such condition since 1959 as a result of an in-service injury.  Service treatment records document complaints of a pulled ligament in the right leg under the knee in September 1959.  A July 2009 VA joints examiner opined that it was less likely than not that the Veteran's current right knee condition was causally related to his in-service knee injury as the "self limited knee condition in service and then many years after discharge in 1962 until he had knee problems requiring surgery in 1995."  The July 2009 VA joints examiner did not discuss the Veteran's lay assertions that his current right knee disorder began in service and continued since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  Thus, the Board finds that, on remand, the VA examiner who conducted the Veteran's July 2009 VA joints examination should be asked to provide an addendum opinion to this examination report which addresses the Veteran's lay assertions.

With regards to the service connection claim for tinnitus, the Veteran has alleged suffering from such condition as a result of in-service noise exposure since September 1962.  Service treatment records were negative for complaints, treatments or diagnoses related to tinnitus.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  A July 2009 VA audiology examiner noted that there were no current complaints related to tinnitus.  The Board observes that tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As the record reflects the possible current existence of tinnitus, the Veteran's assertions of in-service exposure to acoustic trauma, as well as his assertions that his tinnitus had its onset during service, the Board finds that, on remand, he should be scheduled for appropriate examination to determine the nature and etiology of his tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); and 38 C.F.R. § 3.159(c)(4) (2014). 

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for service-connected bilateral hearing loss since his service separation.  Ask them to identify all VA and non-VA clinicians who have treated the Veteran for tinnitus or for a right knee disorder since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of the service-connected bilateral hearing loss and to determine the nature and etiology of the claimed tinnitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to describe fully the functional effects of the Veteran's service-connected bilateral hearing loss on his activities of daily living, to include employment.  

With respect to current tinnitus, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service.  The examiner should discuss the significance, if any, of the intermittent nature of the Veteran's reported tinnitus symptoms.  In rendering the requested opinion on tinnitus, the examiner should consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent lay assertions as to in-service noise exposure and as to onset.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Forward the Veteran's claims file and a copy of this remand to the July 2009 VA joints examiner for an addendum opinion as to the etiology of the Veteran's claimed right knee disorder.  If the examiner who provided the July 2009 opinion regarding the Veteran's right knee disorder is unavailable, then forward the claims file and a copy of this remand to another appropriate medical professional.  

In an addendum to the July 2009 VA joints examination report, the examiner is asked to answer the following questions:

 a) Identify all diagnoses related to the claimed right knee disorder.  The examiner should identify all such disorders that have been present at any time since February 2009. 

b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that each such diagnosed right knee disorder had its onset during the Veteran's period of active duty service, or was any such disorder caused by any incident or event that occurred during his period of service, to include a pulled ligament in the right leg under the knee in September 1959?

 c) If arthritis is diagnosed, did it manifest to a compensable degree within one year of service discharge (i.e., September 1963)?  If so, what were the manifestations?

The examiner should consider the Veteran's lay statements regarding his in-service right knee injuries and the continuity of right knee symptomatology since service.  The examiner also should address the impact, if any, of the Veteran's post-service right knee surgeries on his claimed disorder.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

